 


114 HR 1025 IH: SNAP Work Opportunities Act of 2015
U.S. House of Representatives
2015-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1025 
IN THE HOUSE OF REPRESENTATIVES 
 
February 24, 2015 
Mr. McDermott (for himself, Ms. DelBene, Mr. McGovern, Ms. Michelle Lujan Grisham of New Mexico, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Food and Nutrition Act of 2008 to modify the exception to the work requirement. 
 
 
1.Short titleThis Act may be cited as the SNAP Work Opportunities Act of 2015. 2.Amendments (a)Work requirementSection 6(o)(3) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)(3)) is amended— 
(1)in subparagraph (D) by striking or at the end, (2)in subparagraph (E) by striking the period at the end and inserting ; or, and 
(3) by adding at end the following:  (F)not offered a position in a program described in subparagraph (B) or (C) of paragraph (2). . 
(b)Funding of employment and training programsSection 16(h)(1)(E)(ii)(II) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(h)(1)(E)(ii)(II)) is amended by inserting subparagraphs (A) through (E) of after under.  3.Effective dateThis Act, and the amendments made by this Act, shall take effect on the 1st day of the 1st fiscal year that begins after the date of the enactment of this Act.  
 
